DETAILED ACTION
1.	This action is responsive to the communications filed on 06/16/2022.
2.	Claims 1-8, 10-22 are pending in this application.
3.	Claim 9 has been previously cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 has been acknowledged and is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. In the remarks, applicant argues that:
a.	Regarding the preamble of claim 1, the Examiner considers that Figure 4 of Udupi shows data communication between end to end devices connected to a network. The Applicant respectfully disagrees that the virtual machines (VM-1, VM-2, and VM-3) and the physical hosts (HOST-1, HOST-2, and HOST-3) of Figure 4 of Udupi are equivalent to the end to end devices defined in claim 1. 
A POSITA (person having ordinary skill in the art) would understand end to end devices as terminal end point devices connected to the network. One end device provides a source for data, the data is transmitted over the network, and the other end device receives the transmitted data over this network. See page 7, lines 1-5 of the parent PCT publication (PCT/SG2020/050093). Page 7 of 11 
On the other hand, paragraph [0055] of Udupi explains that its "physical host" is for "placement of cloud resources". Paragraph [0084] of Udupi explains that Figure 4 shows initial placement of a virtual machine onto a host (e.g. VM-1 placed on HOST-1), while Figure 5 shows migration of the virtual machine to another host (e.g. VM-1 to be placed on HOST-3). That is, Figure 4 shows how virtual machines are mapped to physical hosts. 
The virtual machines and physical hosts of Figure 4 of Udupi are, therefore, not "end to end devices", as understood from the context of claim 1 of the present application. Figure 4 of Udupi, which shows mapping of virtual machines to physical hosts, is not "data communication between end to end devices connected to a network". Accordingly, Udupi does not disclose or hint at least at the feature of "measure application performance metrics of the data communication between the end to end devices," as set forth in claim 1 of the present application (Applicant’s remarks, Pages 7-8).

In response: The examiner respectfully disagrees. 
While applicant argues that “one end device provides a source for data, the data is transmitted over the network, and the other end device receives the transmitted data over this network”, this is not part of the claim language. Nonetheless, Udupi also discloses that the network elements discussed encompass machines (physical or virtual) as end user devices. Udupi goes on to disclose that state information (i.e., data) associated with the cloud resources (i.e., VMs) is monitored (Paragraph 50). This state information is used to determine which host to migrate the VM to. The state information includes current placements of cloud resources to physical hosts, number of cloud resources, resource requirements of cloud resources, number of workloads, number of physical hosts, capacities of physical hosts, events that occurred, alarms, metrics associated with applications running in the cloud, metrics associated with physical hosts in the cloud, and one more metrics associated with network resources in the cloud (i.e., performance metrics) (Paragraph 16). As such, Udupi discloses monitoring the communication between VM and host to determine which host can handle migrating the VM to. 
Therefore, the rejection is respectfully maintained.
b.	Claim 1 of the present application also recites "detect, in response to the application performance metrics being below the performance requirements, nodes having untapped computing resources within the network", in combination with the earlier feature of "measure application performance metrics of the data communication between the end to end devices". This means that claim 1 requires detection of performance degradation in respect of data communication of the cellular network between end to end devices. Considering, as noted above, that the virtual machines and the physical hosts of Udupi are not "end to end devices", it follows that Udupi cannot disclose or hint at the detection of performance degradation of data communication within a cellular network that connects end to end devices. 
Without any explicit mention of end to end devices, as understood from claim 1 of the present application, it is unclear whether the teachings of Udupi on migration to different cloud environments, or cloud placement optimisation, will solve the problem of application performance degradation due to congestion occurring in the network connection between end to end devices. On the other hand, claim 1 of the present application defines a solution which factors a predictive reaction time before there is performance degradation (Applicant’s remarks, Page 8).

In response: The examiner respectfully disagrees. 
Please see response to argument (a) regarding ‘end to end devices.’ Regarding applicant’s argument that Udupi does not disclose the ‘detect’ limitation, the examiner points that Brooker was cited to disclose that limitation. Brooker disclosed that a determination is made as to which resource hosts are available and which do not violate any placement constraints (e.g., resource hosts with enough capacity) (i.e., untapped resources) are evaluated for placement. Then, a migration operation is scheduled and a current placement score is compared to a new placement score to ensure that an optimization threshold is exceeded. The threshold value must exceed a certain value (is difference >0.3) (i.e., performance requirement) in order to be selected as a candidate for migration.
Therefore, the rejection is respectfully maintained.


c.	In response to the Examiner considering that paragraph [0064] of Udupi, teaching use by a rebalance trigger 114 of time-series analysis to determine when it is appropriate or needed to rebalance the cloud to prevent overloading, is equivalent to the limitation of claim 1 regarding "the determination of the operation parameters results from predicting information that comprises a reaction time before there is performance degradation beyond a threshold value", it is noted as follows. 
While Udupi is not abundantly clear on what constitutes "time series information", it appears from paragraph [0061] to be "data on CPU, memory, disk utilization. The time-series data can indicate whether a host is overloaded, or even whether a virtual machine itself is overloaded". Such "time series information", however, is not equivalent to "reaction time before there is performance degradation beyond a threshold value", as required in claim 1 of the present application, as the reaction time in the present application also considers the performance of the cellular network to compute the "reaction time" for an application performance to degrade. In the present application, depending on the predicted "reaction time" for an application to degrade, the corrective action could be resource optimization in the cloud (from a combined reading of "determine operation parameters achieving service at the performance requirements" in claim 1 and reference to a "cloud computer network" in claim 12); parameter tuning to improve performance of cellular network (see claim 19); or moving the application from the cloud all the way to the "edge" (see new claim 22). Udupi is silent on these corrections (Applicant’s arguments, Pages 8-9).

In response: The examiner respectfully disagrees. 
As a note, applicant has made a point to mention “cellular network” in the arguments multiple times. However, the claims simply recite “network.” 
Regarding applicant’s argument about “the predicting information” limitation, Udupi discloses that it utilized proactive triggering with the rebalance trigger. The rebalance trigger predicts the performance of the cloud and uses this predicted state information to determine if one or more criteria has been met to trigger a rebalancing of the cloud. The criteria monitored is the aforementioned state information. Udupi goes on to disclose that based on the state information, rebalance trigger can apply special data analysis techniques such as forecasting to study demand, loads, and usage behavior, to determine predicted state information over time. Based on a number of time-series data points of a particular metric, predicting the value of the metric using a predictive model and if the predicted value exceeds a threshold, rebalance trigger will trigger a cloud resource rebalance request (Paragraph 64). As this is done in a predictive state, it is before there is a performance degradation and it is based on the value exceeding a certain threshold.
Therefore, the rejection is respectfully maintained.

Claim Interpretation
Claim 1 recites “a system…comprising: a server configured to…”. Applicant’s specification states that a “server” belongs to the “intelligence layer” and that “any hardware with sufficient processing capability can be used for any of the four layers” (Specification, Page 7, Lines 10-15). Figure 7 also shows the gateway/network including hardware. As such, the examiner will construe the claimed “server” to include the requisite hardware to make the claim statutory. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 8, 10-21, are rejected under 35 U.S.C. 103 as being unpatentable over Udupi et al. (US 2017/0149687) in view of Brooker et al. (US 2016/0269313).
Regarding claim 1, Udupi disclosed:
A system for optimising data communication (Paragraph 2, improving efficiency of the cloud) between end to end devices (Figure 4, VM to Host) connected to a network (Paragraph 98, network of interconnected communication paths), the system comprising: 
a server (Figure 1, showing a federated cloud server 102. Paragraph 61, web server included in rebalance trigger 114) configured to: 
measure application performance metrics of the data communication between the end to end devices (Paragraph 16, state information is monitored and comprises current placements of cloud resources to physical hosts, number of cloud resources, resource requirements of cloud resources, number of workloads, number of physical hosts, capacities of physical hosts, events that occurred, alarms, metrics associated with applications running in the cloud, metrics associated with physical hosts in the cloud, and one more metrics associated with network resources in the cloud (i.e., all performance metrics). Paragraph 50, resources monitor 112 (of federated cloud 102 in Figure 1) monitors state information associated with cloud resources and physical hosts (i.e., end to end devices) having a plurality of clouds managed by a plurality of cloud providers); 
compare the application performance metrics against performance requirements (Paragraphs 18-20, resources monitor can apply a predictive model that uses one or more conditions which can include predicted state information, scheduled time condition, or one or more conditions meeting a predetermined criteria (i.e., requirements). Paragraph 50, rebalance trigger 114 (of federated cloud 102) can trigger, based on one or more conditions a rebalancing request to initiate cloud resource placement optimization. Paragraph 61, rebalance trigger receives normalized state information from resources monitor 112 to check one or more conditions (i.e., compares) and decide whether rebalancing is needed); 
detect, in response to the application performance metrics being below the performance requirements (Paragraph 64, rebalance trigger 114 responds to events or alarm notifications from the clouds. Rebalance trigger 114 can implement rules and threshold checkers that monitor state information and can assess whether the state information meets a predetermined criteria. Rebalancing trigger 114 can measure the application performance and if the application performance is deteriorating (i.e., below requirements)); 
determine operation parameters achieving service at the performance requirements (Paragraph 79, the solver 310 (constraints driven optimization cloud resource placement solver 310 of placement optimizer 116) finds an optimal placement which minimizes the cost function while ensuring constraints are satisfied (i.e., achieving service at the performance requirements)); 
command one or more of the nodes to function at the operation parameters (Paragraph 79, ensuring constraints are satisfied (i.e., commanding)); and 
migrate at least a portion of workload associated with the data communication amongst the one or more nodes commanded to function at the operation parameters, (Paragraph 46, to rebalance the federated cloud, cloud resource placement optimizer 116 determines an optimized placement of cloud resources across the clouds and migrations enforcer 118 determines the ideal order in which migrations are to be executed. Paragraph 50, migrations enforcer 118 transmits one or more requests to place or migrate cloud resources in the plurality of clouds according to the migration plan)
wherein the determination of the operation parameters results from predicting information that comprises a reaction time before there is performance degradation beyond a threshold value (Paragraph 64, for proactive triggering, rebalance trigger 114 predicts the performance of the cloud and uses predicted state information to determine of one or more criteria has been met for triggering a rebalancing of the cloud. The rebalance trigger 114 monitors state information to determine performance of the cloud. The state information associated with cloud resources and physical hosts in the federated cloud can include time-series information. The rebalance trigger 114 applies the predictive model on the time-series information to determine predicted state information and determines whether the predicted state information meets one or more of the predetermined criteria. Rebalance trigger 114 can use the time-series analysis to determine when it is appropriate or needed to rebalance the cloud to prevent overloading).
While Udupi disclosed available hosts with additional capacity (Paragraph 67), Udupi did not explicitly disclose detect, in response to the application performance metrics being below the performance requirements, nodes having untapped computing resources within the network.
However, in an analogous art, Brooker disclosed detect, in response to the application performance metrics being below the performance requirements, nodes having untapped computing resources within the network (Paragraph 41, those resource hosts which are available and which do not violate any placement constraints (e.g., resource hosts with enough capacity)(i.e., untapped resources) are evaluated for placement. Paragraph 44, migration operation scheduling determines which placements would exceed a migration optimization or other improvement threshold (e.g., a difference (i.e., performance requirements) between a current placement score (i.e., application performance metrics) and a new placement score. For those resources with possible placements that would exceed the placement optimization threshold, migration operation scheduling places a migration operation for the partition. Paragraph 55, placement criteria evaluates resource utilization at a resource host to determine if the current placement of the resource is optimal with respect to the utilization of resources at the current resource host (e.g., IOP requirements). Paragraph 62, the difference may be a value which is compared to a threshold value (is difference >0.3) (i.e., performance requirement). If the difference does not exceed the optimization threshold, then another resource is selected to evaluate If the difference exceeds the threshold, then the host is a candidate for migration).
	One of ordinary skill in the art would have been motivated to combine the teachings of Udupi with Brooker because the references involve optimal migration of workloads, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detecting untapped resources in the network of Brooker with the teachings of Udupi in order to improve availability, durability, and performance characteristics of resources (Brooker, Paragraph 16).
	Regarding claims 20, 21, the claims are substantially similar to claim 1. Claim 21 recites a non-transitory computer readable medium and a processor (Udupi, Paragraph 27, computer processors with computer readable storage media). Therefore, the claims are rejected under the same rationale.
	Regarding claim 2, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein the data communication is effected by a deployed application and the application performance metrics comprise usage of computer infrastructure that process the data communicated by the deployed application (Udupi, Paragraph 56, metrics include CPU usage, memory usage, disk usage, and network utilization (i.e., usage of computer infrastructure). Paragraph 63, rebalance trigger 114 measures application performance and if the performance is deteriorating (i.e., effected by deployed application). 
	Regarding claim 3, the limitations of claim 2 have been addressed. Udupi and Brooker disclosed:
	wherein the workload comprises computation required to process the data communicated by the deployed application (Udupi, Paragraph 56, CPU usage).
	Regarding claim 4, the limitations of claim 3 have been addressed. Udupi and Brooker disclosed:
	wherein one or more of the nodes that share the computation belong to a cluster within a same network (Figure 1, showing the hosts belonging to the same federated cloud network 104).
	Regarding claim 5, the limitations of claim 2 have been addressed. Udupi and Brooker disclosed:
	wherein the usage of the computer infrastructure include any one or more of throughput, latency, processor load average, processor utilisation and memory utilization (Udupi, Paragraph 56, metrics include CPU usage, memory usage, disk usage, and network utilization).
	Regarding claim 7, the limitations of claim 6 have been addressed. Udupi and Brooker disclosed:
	wherein one of the servers can be designated a master server and each of the remaining servers designated as a slave server (Brooker, Paragraph 36, having a master resource host that receives and processes requests (i.e., server) and having slave resource hosts that completes the requests).
	For motivation, please refer to claim 1. 
	Regarding claim 8, the limitations of claim 6 have been addressed. Udupi and Brooker disclosed:
	wherein the communication protocol further implements an orchestration layer, wherein the system further comprises terminals that belong to the orchestration layer, the terminals being configured to execute decisions made by the servers belonging to the intelligence layer, and wherein the decisions that the terminals execute comprise choosing one or more of the nodes to migrate the portion of the workload (Udupi, Paragraph 92, the recursive placement decision scheme aggregates information from each cloud. The decision involves optimizing the placement of a cloud resource at the cloud level (i.e., orchestration layer). A second decision involves optimizing placement of  the particular cloud resource at the physical host level within the optimal cloud (e.g., deciding which physical host (i.e., terminals) the cloud resource should be placed in the optimal cloud)).
	Regarding claim 10, the limitations of claim 8 have been addressed. Udupi and Brooker disclosed:
	wherein the communication protocol further implements a transformation layer, wherein the system further comprises data processing libraries that belong to the transformation layer, the data processing libraries being configured to facilitate transformation of the received data into a format compatible with protocol used in other layers implemented by the communication protocol (Udupi, Paragraph 101, the memory element storing databases (i.e., libraries) related to rules, constraints, host costs. The processor executes any instructions associated with that data. Processor transforms an element or an article (e.g., data) from one state or thing into another. Brooker, Paragraph 82, converting data signals from one component (system memory) into a format suitable for use by another component (processor) (i.e., other layers)).
	For motivation, please refer to claim 1.
	Regarding claim 11, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein the predictive information used to determine the operation parameters further comprises any one or more current infrastructure performance, load factor and predicted deviation in expected application performance (Udupi, Paragraph 64, using a predictive model to determine predicted state information and determine whether the predicted state information meets one or more of the predetermined criteria based on rules and threshold checks).
	Regarding claim 12, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein one or more of the nodes is located in any one of the following locations within the network: a network edge; a telecommunication network; or a cloud computer network (Figure 1 showing the hosts in a cloud network).
	Regarding claim 13, the limitations of claim 6 have been addressed. Udupi and Brooker disclosed:
	wherein the migration comprises diverting the communication channel through the one or more nodes commanded to function at the operation parameters (Brooker, Paragraph 68, the resource is first obtained from the current resource host and then transferred by way of an intermediary (i.e., diverted), such as migration workers).
	For motivation, please refer to claim 1.
	Regarding claim 14, the limitations of claim 13 have been addressed. Udupi and Brooker disclosed:
	wherein the diverted communication channel has a different path compared to the communication channel before the migration of the workload (Brooker, Paragraph 68, the migration to a destination resource host may be direct or through an intermediary (i.e., different path)).
	For motivation, please refer to claim 1.
	Regarding claim 15, the limitations of claim 14 have been addressed. Udupi and Brooker disclosed:
	wherein the server is further configured to: assign an interval for the migration; release the nodes on which the portion of the workload is migrated, after the interval has passed; and return the communication channel to the path before the migration of the workload (Udupi, Paragraph 19, a scheduled time condition (i.e., interval). Paragraph 65, for scheduled triggering, the rebalance trigger 114 includes timers. Based on a scheduled time condition, a cloud resource rebalance request is transmitted to the cloud resource placement optimizer. Paragraph 83, the migration plan migrates cloud resources one by one to achieve final optimized placement of cloud resources from the cloud resource placement optimizer, therefore, once optimized, only the moved resources would be on the new path while the original non-moved resources would continue to be on the original path).
	Regarding claim 16, the limitations of claim 6 have been addressed. Udupi and Brooker disclosed:
	wherein at least one node along the communication channel remains the same after the migration of the portion of the workload (Figures 1, 5,  showing the hosts (i.e., nodes) still being the same as the only thing changing is their data that they are migrating).
	Regarding claim 17, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein the server is further configured to compare the application performance metrics against5461942.DOCxPage 5Application No. Not Yet AssignedPaper Dated August 24, 2021In Reply to USPTO Correspondence of N/AAttorney Docket No. 9264-2104234 performance requirements in response to the server detecting a deterioration in the measured application performance metrics (Udupi, Paragraph 63, assessing state information at the cloud resource level based on performance metrics to determine if application performance is deteriorating and determining when to perform a migration to benefit the VM).
	Regarding claim 18, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein the determination of operation parameters to achieve service at the performance requirements is computed by a classification algorithm that models a relationship between the network cost and performance optimization (Udupi, Paragraph 21, defining MxN number of assignment variables indicating whether a particular cloud resource is to be placed on a particular host, where M is the number of cloud resources and N is the number of available physical hosts in the cloud. Defining NxM (i.e., classification algorithm) number of cost variables indicating cost of migrating a particular cloud resource from a current host to another host and the cost of placing the cloud resource on the particular host. Paragraphs 73-74, minimizing cost including cost of migration and maximizing the cloud rebalancing and performance impact (i.e., relationship)).
	Regarding claim 19, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein the determination of the operation parameters to achieve service at the performance requirements results from a selection from a list of available operation parameters (Udupi, Paragraph 69, constraints being special requirements in terms of policies, business rules, affinity requirements, or any special constraints. Paragraph 78, constraints also include geolocation based policies, tenant specific requirements, and resource based constraints. Paragraph 79, the solver 310 (constraints driven optimization cloud resource placement solver 310 of placement optimizer 116) finds an optimal placement which minimizes the cost function while ensuring constraints are satisfied (i.e., achieving service at the performance requirements)).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Udupi et al. (US 2017/0149687) in view of Brooker et al. (US 2016/0269313) and Nakagawa (US 2013/0061225).
Regarding claim 6, the limitations of claim 1 have been addressed. Udupi and Brooker disclosed:
	wherein the network is regulated by a communication protocol, the communication protocol implementing an intelligence layer to which the server belongs (Udupi, Paragraph 98, the network (i.e., intelligence layer) includes interconnected communication paths for receiving and transmitting packets of information. Paragraph 99, utilizing communication protocols that allow for effective exchange of data or information. Figure 5 showing the path of which VM to which host). 
	Udupi and Brooker did not explicitly disclose the intelligence layer determining a path for a communication channel for the data communication.
	However, in an analogous art, Nakagawa disclosed the intelligence layer determining a path for a communication channel for the data communication (Paragraphs 75-76, when an instruction to move a VM is given from the management server, the server acquires a path ID related to the VM of the migration target from the management server. The path ID is an identifier representing a communication path involving switch 1, switch 5, and switch 3. Paragraph 162, when it is determined that migration of a VM involves switch 1…the determining unit (i.e., intelligence layer) notifies the learning unit of the path ID).
One of ordinary skill in the art would have been motivated to combine the teachings of Udupi and Brooker with Nakagawa because the references involve optimal migration of workloads, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining a path of Nakagawa with the teachings of Udupi and Brooker in order to determine how to efficiently operate each VM (Nakagawa, Paragraph 238).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Udupi et al. (US 2017/0149687) in view of Brooker et al. (US 2016/0269313) and Chopra et al. (US 2016/0380893).
Regarding claim 22, the limitations of claim 1 have been addressed. Udupi and Brooker did not explicitly disclose:
wherein the migration is to nodes along the network edge.
However, in an analogous art, Chopra disclosed wherein the migration is to nodes along the network edge (Paragraphs 17, 20, VM3 and VM4 being migrated from enterprise site to provider site which is connected to provider edge 110 (i.e., nodes along network edge)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Udupi and Brooker with Chopra because the references involve migration of virtual machines and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the migration along the network edge of Chopra with the teachings of Udupi and Brooker in order to improve resource utilization in the network (Chopra, Paragraph 24). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451